Citation Nr: 1034247	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-37 346	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment at 
Adirondack Radiology Associates on February 21, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had military service from April 1971 to April 1975.  
He had a second period of service from July 1975 to May 1979.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New 
York. By that rating action, the VAMC denied the Veteran's claim 
of entitlement to reimbursement of medical expenses for treatment 
at Adirondack Radiology Associates on February 21, 2007.  The 
Veteran appealed the VAMC's September 2007 decision to the Board. 


FINDING OF FACT

 In August 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  



In the present case, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


